Title: From George Washington to Robert Howe, 5 February 1781
From: Washington, George
To: Howe, Robert


                        
                            Dear Sir.
                            Head Quarters New Windsor Feby 5th 1781
                        
                        Your Favor of the 2nd with the enclosures have just been received.
                        I would not wish Major Galvan to place any dependance on a Command in the Light Corps
                            during the ensuing Campaign—These appointments having commonly been made in some measure by
                            Rotation. With great consideration I am Dear Sir Your Most Obedt Servt

                    